Citation Nr: 0328131	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-15 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


REMAND

After the RO forwarded the claims folder to the Board in 
April 2003, additional medical evidence was received in 
September 2003.  The new evidence included psychiatric 
progress notes dated in August 2003.  The veteran did not 
waive his right to have this new evidence initially 
considered by the RO.  See 38 C.F.R. §§ 19.31, 19.37, 
20.1304.  Accordingly, because these additional medical 
records contain evidence pertinent to the appellant's claims, 
a remand is required for the issuance of a Supplemental 
Statement of the Case.  38 C.F.R. § 19.9.

In January 2002, final rules were published in the Federal 
Register amending the Board's Appeals Regulations and Rules 
of Practice to permit the Board to consider additional 
evidence without having to refer the evidence to the RO for 
initial consideration and without having to obtain the 
appellant's waiver.  However, in May 2003, the United States 
Court of Appeals for the Federal Circuit ("Federal 
Circuit") in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), held that 
38 U.S.C. § 7104(a) precluded the Board from considering 
additional evidence without having to remand the case to the 
RO for initial consideration, and without having to obtain 
the appellant's waiver.

The Veterans Claims Assistance Act of 2000 (VCAA) has been 
codified at 38 U.S.C.A. § 5102, 5103, 5103A, 5107.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In Quartuccio v. Principi, 16 Vet. 
App. 183, 187, 188 (2002), the Court specifically held that 
38 U.S.C.A. § 5103(a) and its implementing VA regulation in 
38 C.F.R. § 3.159(b), require VA to inform the claimant (1) 
of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information 
and evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, supra.  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
any information previously provided, a full year is allowed 
to respond to a VCAA notice.

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the guidance provided by 
the Court in Quartuccio and the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs.

2.  The RO should obtain outpatient 
treatment records since January 2002 
related to the claims on appeal from the 
VA Medical Center (VAMC) in Gainesville, 
Florida.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA PTSD 
examination to determine the severity of 
his service-connected psychiatric 
disability.  The claims folder should be 
provided to the examiner for review.  
After reviewing the claims folder and 
examining the veteran, the examiner is 
requested to enter an opinion regarding 
the veteran's current psychiatric status, 
including any current psychiatric 
diagnoses.  To the extent possible, the 
examiner should indicate the veteran's 
current level of psychiatric disability 
based only on his service-connected PTSD 
and offer an opinion as to whether 
impairment due to PTSD is so severe as to 
preclude substantially gainful 
employment.  A Global Assessment of 
Functioning (GAF) score should also be 
determined, and a full explanation of its 
meaning should be set out.

4.  Thereafter, the RO should re-
adjudicate the issues on appeal in light 
of the evidence added to the file since 
the Supplemental Statement of the Case 
was issued in December 2002.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with another Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


